Citation Nr: 1120268	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the thoracolumbar spine, compression of the 11th and 12th dorsal and 1st lumbar vertebrae involving the costovertebral joint with severe degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2009, the Veteran indicated that he desired to attend a hearing to be conducted by a Veteran's Law Judge.  In April 2009, the Veteran withdrew his request for a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In a January 2009 statement, the Veteran reported that he could no longer sit, stand, or lie down for any length of time and could only walk short distances due to his service-connected back disability.  In April 2010, the Veteran's representative noted the Veteran's reports of increased symptomatology and requested that another VA examination be scheduled which addresses the Veteran's reports of incapacitating episodes of back pain.  The last VA examination of the Veteran's back for compensation and pension purposes was conducted in March 2007.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back disability since 2008.  After securing any necessary releases, obtain those records identified by the Veteran.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Schedule the Veteran for a VA examination to address the current severity of his service-connected spine disability.  The claims file should be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the low back should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  The examiner should report any specific information as to the frequency and duration of any incapacitating episodes.  The examiner must provide a description of all neurologic manifestations (e.g., radiating pain into an extremity) due to the service-connected back disability.  The examiner should also specifically state if ankylosis and muscle spasm are present.  

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

